                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                        AT NASHVILLE

AMERICAN RELIABLE INSURANCE                           )
COMPANY a/s/o BILL BRAZZEL,                           )
                                                      )
         Plaintiff,                                   )
                                                      )
v.                                                    )        No. 3:21-CV-00141
                                                      )        12 PERSON JURY DEMAND
LAURIE ADDINGTON AND DAVID                            )
BROGDON, ESQ., as                                     )
ADMINISTRATOR AD LITEM OF THE                         )
ESTATES OF JEFFREY PIMER AND                          )
JOSHUA MICHAEL PEREZ,                                 )
                                                      )
         Defendants.                                  )

                      MEMORANDUM OF LAW SUPPORTING
              DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS

         Come now the Defendants, Laurie Addington and David Brogdon, Esq., as

Administrator Ad Litem of the Estates of Jeffrey Pimer and Joshua Michael Perez

(collectively “the Defendants”), by and through counsel, pursuant to Federal Rule of Civil

Procedure 12(c), submit this Memorandum of Law in Support of their Motion for Judgment

on the Pleadings.

                                                Facts & History

         This lawsuit arose after a fire occurred on November 13, 2019, at a rental property

located at 312 W. Railroad St. Dickson, Tennessee (“the property”), causing significant

damage. (Doc. 1, at 11, 12). The defendants were all living at the property which they leased

from Mr. Brazzel. (Id., at 6). Mr. Brazzel had an insurance policy with American Reliable

Insurance Company (“American”) and submitted a claim for the damages to the property in

an amount of $241,972.17. (Id., at 13, 14). The Complaint was filed on February 23, 2021,




      Case 3:21-cv-00141 Document 26 Filed 04/27/21 Page 1 of 5 PageID #: 83
ST Addington Brazzel Memo Mot. Judgement on the Pleadings 210412
by American as subrogee of Mr. Brazzel, seeking subrogation against the Defendants for

the damages caused by the fire. (Id., at 26). Defendants filed an Answer on March 25, 2021

and asserted that American’s claims are barred under the “Sutton Rule”. (Doc. 18, at 2).

                                             Standard of Review

         Federal Rule of Civil Procedure 12(c) permits a party to move for judgment on the

pleadings only "[a]fter the pleadings are closed — but early enough not to delay trial."

Fed. R. Civ. P. 12(c); Williams v. United States, 754 F. Supp. 2d 942, 945 (W.D. Tenn.

2010). Like Rule 12(b)(6), Rule 12(c) entitles the movant to a judgment if the plaintiff can

prove no set of facts in support of its claim that would entitle it to relief. Carney v. Experian

Info. Solutions, Inc., 57 F. Supp. 2d 496, 500 (W.D. Tenn. 1999); Crane Constr. v. Wal-Mart

Stores Inc., 1996 U.S. Dist. LEXIS 22729, No. 93-2803, 1996 WL 495550 * 1(W.D. Tenn.

Mar. 21, 1996). The Court must accept the well-pleaded material allegations of the non-

movant as true. Bower v. Fed. Express Corp., 156 F. Supp. 2d 678, 684 (W.D. Tenn. 2001).

Granting judgment on the pleadings is proper only where "no material issue of fact exists

and the party making the motion is entitled to judgment as a matter of law." Paskvan v. City

of Cleveland Civil Serv. Comm'n, 946 F.2d 1233, 1235 (6th Cir. 1991); Carney, 57 F. Supp.

2d at 499-500.

         In this case, the Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332. Federal

courts apply state substantive law and federal procedural law when adjudicating claims

based on diversity jurisdiction. Williams, 754 F. Supp. at 948. Thus, Tennessee substantive

law will apply.

                                               Law & Argument

         Defendants’ Motion should be granted because Defendants were co-tenants of Mr.




                                      2210412
ST Addington Brazzel Memo Mot. Judgement on the Pleadings
      Case 3:21-cv-00141 Document 26 Filed 04/27/21 Page 2 of 5 PageID #: 84
Brazzel and therefore, American cannot seek subrogation against Defendants. Subrogation

is an equitable doctrine whose aim is to "plac[e] the burden of bearing the loss where it

[o]ught to be." Allstate Ins. Co. v. Watson, 2005 Tenn. App. LEXIS 126, 2005 WL 457846,

at *5 (citing Jindra v. Clayton, 247 Neb. 597, 529 N.W.2d 523 (1995)). However,

“subrogation is not appropriate in every circumstance; as an equitable doctrine, it is applied

only if its application achieves equity under the facts and circumstances of the case at hand.”

Dattel Family Ltd. P'ship v. Wintz, 250 S.W.3d 883, 887 (Tenn. Ct. App. 2007). In Dattel, the

Tennessee Court of Appeals recognized the “Sutton Rule” which applies to residential

leases as follows:

         if the tenant is deemed a co-insured under the landlord's insurance policy,
         the insurance carrier would be barred from bringing a subrogation action
         against the tenant to recover for damages to the landlord's insured
         premises.

Id.; see Tate v. Trialco Scrap, Inc., 745 F. Supp. 458, 467 (M.D. Tenn. 1989). The court

held that “equity would demand that a residential tenant be considered an implied co-insured

under his landlord’s insurance policy unless the landlord and the tenant have agreed

otherwise.” Id. at 893. The court reasoned:

         A reasonable insurer, which has adjusted its rates based on the nature of
         the property and the knowledge that the landlord would rent apartment units
         to tenants, would expect to pay the landlord for damage caused by a fire
         negligently started by a tenant. Accordingly, as reflected in
         the Sutton approach, all parties involved would reasonably expect a
         residential tenant to be considered a co-insured under the landlord's
         insurance policy unless the parties had expressly agreed otherwise.

Id. (internal citations omitted). However, the court noted exceptions to the “Sutton Rule”:

         This status is determined by the lease agreement between the parties. The
         circumstances of the lease transaction must be addressed, and where there
         is an express agreement to the contrary, a tenant will not be deemed a co-
         insured, such that a landlord or its property insurer may proceed in
         subrogation against the tenant.



                                      3210412
ST Addington Brazzel Memo Mot. Judgement on the Pleadings
      Case 3:21-cv-00141 Document 26 Filed 04/27/21 Page 3 of 5 PageID #: 85
Id. at 892. Likewise, in Allstate Ins. Co. v. Watson, 2005 Tenn. App. LEXIS 126, at *2 (Ct.

App. Feb. 25, 2005), an insurer paid damages caused by a fire and subsequently brought

an against the tenant asserting subrogation rights under its policy with the landlord. The

Tennessee Court of Appeals focused on whether the insurer had a right to subrogation

against the tenant, noting:

         Critical to this holding is the fact that the lease agreement at issue requires
         neither the landlord nor the tenant to procure insurance on the property. The
         only mention of insurance is the provision in the lease that "it is agreed that
         it is the residents' responsibility to insure their property and safeguard
         against personal loss."

The court relied on the reasonings of other jurisdictions to conclude:

         absent an express agreement to the contrary in a lease, a tenant and his or
         her landlord are implied coinsureds under the landlord's fire insurance
         policy, and the landlord's liability insurer is precluded from bringing a
         subrogation action against the negligent tenant.

Id., at *19. In this case, the lease in effect at the time of the alleged fire was silent as to

insurance obligations between Mr. Brazzel and Defendants. Since the lease does not

include an express waiver of Defendants’ legal status as a co-insured under any property

insurance policy issued to Mr. Brazzel, Defendants are deemed co-insureds. Therefore,

Defendants’ Motion should be granted because there are no issues of material fact and

Defendants are entitled to judgment under the “Sutton Rule.”

                                                   Conclusion

         Based on the foregoing, Defendants respectfully request this Court enter a judgment

in their favor because American cannot seek subrogation against Defendants, as co-

insureds under Mr. Brazzel’s policy, under the “Sutton Rule.” Specifically, Defendants’

Motion should be granted because it is undisputed that the lease is silent as to any insurance




                                      4210412
ST Addington Brazzel Memo Mot. Judgement on the Pleadings
      Case 3:21-cv-00141 Document 26 Filed 04/27/21 Page 4 of 5 PageID #: 86
obligations.

                                             Respectfully submitted,

                                             _s/ Hannah J. Leifel____________________________
                                             PARKS T. CHASTAIN
                                             Registration No. 13744
                                             DIRECT: (615) 630-7717
                                             (615) 256-8787, Ext. 114
                                             pchastain@bkblaw.com
                                             HANNAH J. LEIFEL
                                             Registration No. 038632
                                             DIRECT: (615) 630-7722
                                             (615) 256-8787, Ext. 152
                                             hleifel@bkblaw.com
                                             Attorneys for Defendants, Laurie Addington and David
                                             Brogdon, Esq., as Administrator Ad Litem of the Estates
                                             of Jeffrey Pimer and Joshua Michael Perez

                                             BREWER, KRAUSE, BROOKS & CHASTAIN, PLLC
                                             545 Mainstream Drive, Suite 101
                                             Nashville, TN 37228

                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of April, 2021, a true and correct copy of the
foregoing Stipulations was filed electronically. Notice of this filing will be sent by operation
of the court’s electronic filing system to all parties indicated on the electronic filing receipt.
All other parties will be served by regular U. S. Mail. Parties may access this file through
the court’s electronic filing system.

Stephen W. Elliott, Esquire
Fetlework S. Balite-Panelo, Esquire
Howell & Fisher PLLC
3310 West End Avenue, Suite 550
Nashville, TN 37203

Guillermo (Will) Sylianteng, Esquire
WES Litigation Group LLC
196 West Ashland Street
Doylestown, PA 18901

                                             _s/ Hannah J. Leifel____________________________
                                             HANNAH J. LEIFEL




                                      5210412
ST Addington Brazzel Memo Mot. Judgement on the Pleadings
      Case 3:21-cv-00141 Document 26 Filed 04/27/21 Page 5 of 5 PageID #: 87
